Exhibit 10.3
 
 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment. Terms for which
confidential treatment has been requested have been omitted and marked with an
asterisk [*].
 


 
SUPPLEMENTAL CONFIRMATION
 


 
To:
Dollar Tree Stores, Inc.
500 Volvo Parkway
Chesapeake, VA 23320
 
From:
 
Goldman, Sachs & Co.
 
Subject:
 
Collared Accelerated Stock Buyback
 
Ref. No:
 
SDB1623287405
 
Date:
 
December 8, 2006

 


 
The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Dollar Tree Stores, Inc. (“Counterparty” and together with
GS&Co., the “Contracting Parties”) on the Trade Date specified below. This
Supplemental Confirmation is a binding contract between GS&Co. and Counterparty
as of the relevant Trade Date for the Transaction referenced below.
 
1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of December 8, 2006 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.
 
2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:
 


 
Trade Date:
 
December 8, 2006
 
Hedge Completion Date:
 
As set forth in the Trade Notification, but in no event later than December 22,
2006.
 
Scheduled Termination Date:
 
March 8, 2007
 
First Acceleration Date:
 
As set forth in the Trade Notification to be the date that follows the Hedge
Completion Date by one month.
 
Initial Shares:
 
1,053,931
 
Prepayment Amount:
 
USD50,000,000.00
 
Minimum Shares:
 
As set forth in the Trade Notification, to be a number of shares equal to (a)
the Prepayment Amount divided by (b) 110.00% of the Hedge Period Reference
Price.
 
Maximum Shares:
 
As set forth in the Trade Notification, to be a number of shares equal to (a)
the Prepayment Amount divided by (b) 97.50% of the Hedge Period Reference Price.
 
Forward Price Adjustment Amount:
 
[*]

 

--------------------------------------------------------------------------------


3. Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding the
Trade Date other than through GS&Co.
 
4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.
 
Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to this Transaction, by manually signing
this Supplemental Confirmation or this page hereof as evidence of agreement to
such terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
facsimile No. 212-428-1980/83.
 
Yours sincerely,
 


 
GOLDMAN, SACHS & CO.
 
By: /s/ Conrad Langenegger      
 
Authorized Signatory
Agreed and accepted by:


DOLLAR TREE STORES, INC.


By: /s/ Kent A. Kleeberger       
Name: Kent A. Kleeberger
Title: Senior Vice-President and CFO




* - Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Forward to Exhibit 10.4 [ex10_4.htm]
 
Return to Form 10K [form10k.htm]